Citation Nr: 0722819	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-08 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to December 11, 
2000 for a grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date prior to December 11, 
2000 for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active naval service from January 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which effectuated the Board's decision 
granting service connection for bilateral hearing loss and 
tinnitus and assigned an effective date of December 11, 2000, 
for those grants.  The veteran perfected his timely 
substantive appeal in March 2005 after the RO issued a 
statement of the case (SOC) in February 2005. 



FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for tinnitus prior to December 11, 2000.

2.  The veteran filed a claim for service connection for an 
ear infection affecting his hearing in September 1946, which 
was denied by a rating decision in November 1946.

3.  The veteran was informed of the November 1946 rating 
decision in November 1946, and did not appeal.

4.  The veteran filed a claim for service connection for 
hearing loss, both ears, on December 11, 2000, which led to 
the grant of service connection for bilateral hearing loss by 
the Board in December 2003.


CONCLUSIONS OF LAW

1.  No criterion for an effective date prior to December 11, 
2000, for the grant of service connection for tinnitus, has 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2006).

2.  No criterion for an effective date prior to December 11, 
2000, for the grant of service connection for bilateral 
hearing loss, has been met.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If there is any defect 
in the content or timing of the VCAA, VA must establish that 
such defect was not prejudicial to the veteran.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Because veteran's claims for service connection for tinnitus 
and hearing loss, which underlie the appeal addressed in this 
decision, have been granted, and an initial disability rating 
and effective date have been assigned, the statutory scheme 
for VCAA notice has served its purpose, and, as to this 
issue, it is not prejudicial to the veteran for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

The Board further notes that the Court has also held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  To the extent that the veteran seeks an 
effective date in 1946, proximate to his service discharge, 
for the grant of service connection for tinnitus, the 
determination as to that claim is a matter of law, with 
application of the governing statutory provision to the 
record, and no additional development of the claim can change 
the facts of record.  Since there is no further factual 
development which can affect the outcome of the claim, the 
provisions of the VCAA are not applicable.  No reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim for an earlier effective date for 
that grant in 1946.  To this extent, VA has no further duty 
to notify him of the evidence needed to substantiate his 
claim.  

Moreover, the January 2007 letter sent to the appellant meets 
the notice requirements of 38 C.F.R. § 3.159(b) and the 
relevant case law, including Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  This notice could 
not have been sent prior to the adverse rating decision, as 
the matter of an earlier effective date for the disabilities 
at issue was raised in the NOD.  The veteran has not 
identified any relevant evidence that VA did not attempt to 
obtain.  Therefore, the Board concludes that the duties to 
notify and to assist the claimant have been met.

Claim for Effective Date 

In September 1946, the veteran sought service connection for 
an ear infection affecting his hearing, but did not seek 
service connection for tinnitus.  Ear infection and defective 
hearing were denied in November 1946, and the veteran was 
notified that same month.  The veteran did not appeal this 
decision.  Service connection was again denied in February 
1948 for ear infection, and the veteran was so notified that 
same month and, again, did not appeal that decision.  

The veteran filed a claim for hearing loss, both ears, on 
December 11, 2000.  A March 2002 rating decision did not 
reopen the claim for hearing loss and denied service 
connection for tinnitus, and the veteran was so notified by a 
letter dated April 11, 2002.  The veteran disagreed with this 
decision and, in December 2003, the Board reopened the claim 
for service connection for hearing loss and granted service 
connection for bilateral hearing loss and tinnitus.  The 
evidence used to reopen the claim was medical records showing 
current hearing loss and more detailed statements by the 
veteran concerning his condition and his noise exposure 
during service.

The veteran did not submit a claim for service connection for 
tinnitus earlier than December 11, 2000, and he does not 
contend that he submitted a claim for service connection for 
that disorder at any time prior to that date.  He does 
contend, however, that he has had tinnitus beginning in 
service, and contends that the grant of service connection 
should reflect when the disorder began.  

The record is devoid of evidence that a claim for service 
connection for tinnitus was submitted earlier than December 
2000.  Thus, the claim for service connection for tinnitus 
submitted in December 2000 was an original claim.  As to an 
original claim, 38 U.S.C.A. § 5110 provides that the 
effective date of an award based on an original claim "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
As a matter of law, the Board is not authorized to assign an 
effective date for a grant of service connection for tinnitus 
prior to December 2000.  

The Board is unable to find any evidence or legal theory of 
entitlement which would support entitlement to an effective 
date prior to December 2000 for the grant of service 
connection for tinnitus.

The preponderance of the evidence is against a finding that 
any criterion has been met which would warrant a grant of 
service connection for tinnitus prior to December 11, 2000, 
when the first claim for service connection for that disorder 
was received by VA.  As the denial of the claim is a matter 
of law, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  Under these 
circumstances, the disposition of this claim is based on the 
law, and not the facts of the case, and the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As for hearing loss, the unappealed November 1946 rating 
decision denying service connection is final.  The veteran 
argues that service connection for hearing loss should be 
granted from 1946.  In his notice of disagreement, he argued 
that his claim filed in 1946 had been denied on the basis 
that no military medical records could be found to 
substantiate his claim, and that his more recent claim was 
supported by military medical records that he, himself, had 
found.  In his substantive appeal, he argued that he had had 
hearing loss since his military service.  He also argued 
that, since the service medical records used to grant his 
claim had been considered in 1946, service connection should 
be granted back to 1946.  Although the veteran argued that 
service connection should have been granted in 1946, neither 
the veteran nor his representative have argued that there is 
clear and unmistakable error in the November 1946 rating 
decision that denied service connection for defective 
hearing.  A reopened claim and clear and unmistakable error 
are different, mutually exclusive routes to the goal of 
determining an effective date. Flash v. Brown, 8 Vet. App. 
332 (1995). The matter of clear and unmistakable error has 
not been raised by the claimant or adjudicated by the RO, and 
is not now before the Board.  

The claim for service connection for hearing loss had been 
previously denied.  As to a claim reopened after final 
adjudication, 38 U.S.C.A. § 5110 provides that the effective 
date of an award "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  

Effective October 6, 2006 (71 Fed. Reg. 52455, September 6, 
2006), 38 C.F.R. § 3.156(c) provides that an award made based 
all or in part on relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim will be effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of 38 C.F.R. 
§ 3.156 applicable to the previously decided claim.  
Formerly, 38 C.F.R. § 3.400(q)(2) (2006) had provided that 
the effective date of an award made on the basis of new and 
material evidence that consisted of service department 
records would be "[t]o agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within 1 year after separation from service."  Thus, whether 
under the current or former regulation, the effective date of 
an award made on the basis of new and material service 
department records would be the date of the previously-
decided claim.  In this case, however, the award of service 
connection for hearing loss was not made on the basis of new 
and material service department records; the photocopies that 
the veteran submitted in December 2002 were of service 
records that had been received by VA in November 1946, before 
the rating decision that month.  Thus, this would not provide 
a basis upon which to use the date of the 1946 claim as the 
effective date of the award of service connection.

Because the prior rating decision is final in the absence of 
clear and unmistakable error, which has not been argued or 
adjudicated, the effective date of the award of service 
connection is the date of the current claim, which was 
December 11, 2000.  Consequently, the preponderance of the 
evidence is against the claim for an earlier effective date 
for the award of service connection for bilateral hearing 
loss.


ORDER

The appeal is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


